Citation Nr: 0026288	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-11 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than June 18, 1996, 
for the grant of a total disability rating for compensation 
purposes based on individual unemployability by reason of 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
September 1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted entitlement to a 
total disability rating for compensation purposes based on 
individual unemployability by reason of service-connected 
disabilities and assigned an effective date of June 18, 1996, 
for that grant.


REMAND

The veteran's formal claim for a total disability rating 
based on individual unemployability (TDIU) was received at 
the RO on July 27, 1993, and originally denied by rating 
action dated November 1993.  The veteran appealed.  In 
January 1998 the RO did award a TDIU, effective from June 18, 
1996, the date of a VA examination.  The RO determined that 
the evidence did not support granting entitlement to TDIU 
prior to that date.  However, there is also evidence of 
record that prior to this date and during the pendency of the 
adjudication of his claim, the veteran was enrolled and 
participated in VA Vocational Rehabilitation programs as well 
as the VA Work Study Program.  

The VA records regarding those programs have not been 
associated with the claims folder and may be relevant to the 
issue on appeal.  In addition, the United States Court of 
Appeals for Veterans Claims (Court) has held that VA records 
are constructively in the possession of VA adjudicators.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).   Therefore, the 
Board believes that these records should be sought and 
associated with the veteran's claims folder prior to further 
appellate review on the merits.


Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the veteran's 
Vocational Rehabilitation and Education 
folders and associate them with the 
claims folder.

2.  Following completion of the 
foregoing, the RO should readjudicate the 
issue on appeal.  If the decision remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to cooperate with any requested development may have an 
adverse effect upon his claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994); see also 38 U.S.C.A. 
§ 5101 (West Supp. 2000).  In addition, the VBA ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part IV, directs the RO to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV,  8.44-8.45, 
38.02-38.03.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 4 -


